       Case 2:19-cv-01212-CJB-MBN Document 1 Filed 02/08/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA

ARCHER DANIELS MIDLAND COMPANY                         CIVIL ACTION NO.:
d/b/a ADM GRAIN CO.
                                                       SECTION ___ | DIVISION ___
VERSUS
                                                       JUDGE
M/V STAR BIANCA, her engines, tackle, apparel,
etc., in rem                                           MAGISTRATE


                                          COMPLAINT

       The Complaint of Plaintiff, Archer Daniels Midland Company d/b/a ADM Grain Co.

(“ADM Grain”), against Defendant, M/V STAR BIANACA, in rem, in a cause of action under 46

U.S.C. § 31342 and Rule C of the Supplemental Rules for Admiralty or Maritime Claims and Asset

Forfeiture Actions and within the meaning of Rule 9(h) of the Federal Rules of Civil Procedure,

avers as follow:

                                                 1.

       At all times hereinafter, Plaintiff, ADM Grain, was and is now a corporation organized

under the laws of the state of Delaware with its principal place of business located in Illinois, who

is authorized to do business within the State of Louisiana.

                                                 2.

       At all times hereinafter, Defendant, M/V STAR BIANCA (the “Vessel”), was and is now

a bulk carrier bearing IMO No. 9370769 with an overall length of 229 meters, a breadth of 32

meters, and flying under the flag of Cayman Islands. The vessel is currently be in the jurisdiction

of the Eastern District of Louisiana.
       Case 2:19-cv-01212-CJB-MBN Document 1 Filed 02/08/19 Page 2 of 4



                                                   3.

        This is a claim, in rem, under the maritime jurisdiction of the United States and this

Honorable Court in accordance with 28 U.S.C. § 1333, Rule 9(h) of the Federal Rules of Civil

Procedure, and Rule C of the Supplemental Rules for Certain Admiralty & Maritime Claims.

                                                   4.

        On or about February 1, 2019 through February 7, 2019, the Vessel entered ADM Grain’s

berth at AMA in order to load the Vessel with cargo. Prior the entering the berth, the Master of

the Vessel signed a Berth Application on behalf of the Vessel and its owners in which the Vessel

and its owners agreed to follow and comply with all rules and regulations in ADM Grain Company

Elevator Tariff No. 7 (the “Tariff”).

                                                   5.

        ADM Grain Company Elevator Tariff No. 7 specifically states that the user of ADM

Grain’s berth, the Vessel, is responsible for paying all charges incurred by the Vessel at the berth,

as set forth in the Tariff, including, but not limited to charges for tugs.

                                                   6.

        While in the berth, the Vessel used the assistance of tugs incurring charges in the amount

of approximately $235,173. The owners/operators of the Vessel partially paid these tug charges,

but an outstanding balance of $188,124 still remains. To date, ADM Grain has still not received

any payment for this outstanding balance despite demand for same.

                                                   7.

        The tug services provided to the Vessel constitutes necessaries which give rise to a

maritime lien under the Federal Maritime Lien Act, 46 U.S.C. §31301, et seq.




                                                 -2-
Case 2:19-cv-01212-CJB-MBN Document 1 Filed 02/08/19 Page 3 of 4



WHEREFORE, Plaintiff, ADM Grain, Inc. prays that:

1.    A copy of the Verified Complaint be served upon the Vessel, in rem;

2.    All persons claiming any right, title, or interest in the Vessel her engines, boilers,

      tackle, appurtenances, etc., be summoned to appear, file their claim, as owner, and

      to answer under oath all and singular the matters aforesaid, and that after due

      proceedings, said Vessel be condemned and sold to pay the demands aforesaid, with

      interest costs, and disbursements;

3.    That the Court recognize a maritime lien against the Vessel, in rem, in favor of

      ADM Grain for an amount in excess of normal rates or, alternatively in the amount

      of approximately $188,124, plus interest;

4.    That a Warrant of Arrest be issued calling for the Vessel to be seized to satisfy

      Plaintiff’s claim; and

5.    That Judgment be entered in favor of ADM Grain against the Vessel, in rem, at least

      in the amount of $188,124, together with all other amounts shown at trial including,

      but not limited to, interest and attorney’s fees, and that this Judgment be recognized

      as a priority claim based upon the Federal Maritime Lien Act so that it is paid in

      preference and priority to all other claims of liens including any ship mortgage(s).




                                       -3-
     Case 2:19-cv-01212-CJB-MBN Document 1 Filed 02/08/19 Page 4 of 4



                                              Respectfully submitted:

                                              SALLEY HITE MERCER & RESOR, LLC

                                              /s/ Kevin Frey
                                              DAVID M. FLOTTE T.A. (#1364)
                                              KEVIN M. FREY (#35133)
                                              365 Canal Street
                                              One Canal Place, Suite 1710
                                              New Orleans, Louisiana 70130
                                              Tel.: (504) 566-8800
                                              Fax: (504) 566-8828
                                              dflotte@shmrlaw.com
                                              kfrey@shmrlaw.com

                                              Counsel for Plaintiff,
                                              Archer Daniels Midland Company
                                              d/b/a ADM Grain Co.


PLEASE SERVE AND ARREST:

1.   M/V STAR BIANCA, whenever found within the jurisdiction of the Eastern District of
     Louisiana, with the Complaint in Intervention.




                                        -4-
